            Case 1:21-cv-03846-AJN Document 12 Filed 08/10/21 Page 1 of 1




                                                                                                    8/10/21
Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in NY, NJ and D.C.
                                                                                  VIA CM/ECF ONLY



                                                                 August 6, 2021

U.S. District Judge Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

         Re:      Mercer v. Krishna Hospitality, Inc., et al., Case No. 1:21-cv-03846-AJN

Dear District Judge Nathan:

       This office represents the Plaintiff Stacey Mercer (“Plaintiff”) in connection with the
above-referenced action. As previously advised, the above referenced action has been settled
and that the Plaintiff has executed an agreement, which is in the possession of Defendant’s
counsel for counter execution. Respectfully, we are requesting together with counsel for the
defendant a stay of all deadlines and conferences for an additional period of up to thirty (30)
days so that the parties can finalize the settlement agreement and file a stipulation of dismissal.

         We thank this Honorable Court for its time and consideration in this matter.                      SO ORDERED.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.
                                               8/10/21           /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.

cc:      All Counsel of Record. (via CM/ECF)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
